DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on January 15, 2021 have been entered. Claims 1-5 are pending. In regard to claims 2 and 3, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed. Independent claims 1 and 2 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an outer conductor terminal, comprising: a body surrounding an outer periphery of an inner conductor terminal, the body having a rear end with an opening and having a side surface with a a side plate projecting forward from the back plate of the lid to cover the side surface of the body; a front portion bulging inward on the side plate of the lid, the front abutting portion contacting the body-side lock from the front; and a rear abutting portion on a front surface of the back plate of the lid, the rear abutting portion contacting the body-side lock from behind to sandwich the body-side lock between the front abutting portion and the rear abutting portion and to hold the lid in a closed state, at least one of the body-side lock and the rear abutting portion contacting the other with a resilient force, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an outer conductor terminal, comprising: a body surrounding an outer periphery of an inner conductor terminal, the body having an opening in a rear surface; a lid for closing the opening of the body; a body-side lock provided on a side surface of the body; a side portion provided on the lid to cover the side surface of the body; a front abutting portion on the side portion, the front abutting portion contacting the body-side lock from the front; and a rear abutting portion on the lid, the rear abutting portion contacting the body- side lock from behind to sandwich the body-side lock between the front abutting portion and the rear abutting portion and hold the lid in a closed state, at least one of the body-side lock and the rear abutting portion contacting the other with a resilient force, wherein the body-side lock includes a side plate arranged along a front-rear direction and a contact connected to a rear end of the side plate, bent with respect to the front-rear direction and configured to contact a plate surface of the rear abutting portion, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER G LEIGH/Examiner, Art Unit 2831